The opinion of the court was delivered by
Mason, J.:
In an action begun July 7, 1921, the plaintiff recovered judgment on an account for goods sold, and the defendant appeals.
1. The goods were sold in Missouri, November 9, 1917, while both parties were residents of that state. The defendant moved to Kansas March 7, 1919. He contends that the action was barred by the three-year statute of limitations (Civ. Code, § 17). His 'theory is that the action began to run with the sale of the goods and was not interrupted. It was not barred by the ordinary Kansas statute, because that did not begin to run until he came into the state (Civ. Code, § 20). It was not barred by the specific provision that where a cause of action arising out of this state between nonresidents of Kansas is barred by the local law it is also barred here (Civ. Code, §21), because the Missouri statute of limitations (assuming it to *629be the same as ours; nothing being pleaded or proved to the con-tary) ceased to run when he left that state (Civ. Code § 20). In the situation presented “when the debtor leaves the state where the action accrued, before the claim is barred, and comes to Kansas, the ordinary statute of limitation of this state begins to run in his behalf; for the action is deemed to accrue within the meaning of section 17 whenever, after the maturity of the debt, the defendant comes into this state and thus gives the plaintiff an opportunity to sue him here.” (Perry v. Robertson, 96 Kan. 96, 99, 150 Pac. 223.)
2. Complaint is made of the introduction of entries in a ledger showing the items of the account sued upon, on the ground of their secondary character, and because they were made too long after the transactions referred to. They were made about thirty days after the sales, -from temporary daybooks which had been destroyed. The showing of the destruction of the books of original entry rendered the ledger admissible,, even if otherwise incompetent, which is at least doubtful. (The State v. Stephenson, 69 Kan. 405, 76 Pac. 905; 22 C. J. 870.) The interval between the sale and the transfer of the entries to the ledger was not so long as to require their exclusion. (Civ. Code, §384; 22 C. J. 882.)
3. A new trial was asked on the ground of newly discovered evidence, but no sufficient reason was shown for the failure to produce it at the trial.
The judgment is affirmed.